SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

904
KA 10-01523
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

HAROLD K. WOODRICH, DEFENDANT-APPELLANT.


DAVID J. PAJAK, ALDEN, FOR DEFENDANT-APPELLANT.

HAROLD K. WOODRICH, DEFENDANT-APPELLANT PRO SE.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (DAVID E. GANN OF
COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Genesee County Court (Eric R. Adams,
A.J.), entered May 20, 2009. The order denied the motion of defendant
for additional DNA testing of certain evidence.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from an order denying his
postjudgment motion pursuant to CPL 440.30 (1-a) for additional DNA
testing of certain items of evidence secured in connection with his
conviction of, inter alia, rape in the first degree (Penal Law §
130.35 [1]). This Court previously affirmed the judgment convicting
defendant of those crimes (People v Woodrich, 212 AD2d 998, lv denied
85 NY2d 945). County Court properly denied the motion “because
defendant failed to establish that there was a reasonable probability
that, had those items been tested [further] and had the results been
admitted at trial, the verdict would have been more favorable to
defendant” (People v Sterling, 37 AD3d 1158).




Entered:    September 30, 2011                     Patricia L. Morgan
                                                   Clerk of the Court